Name: 88/582/EEC: Commission Decision of 26 October 1988 on improving the efficiency of agricultural structures in Italy (Umbria) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  agricultural structures and production
 Date Published: 1988-11-22

 Avis juridique important|31988D058288/582/EEC: Commission Decision of 26 October 1988 on improving the efficiency of agricultural structures in Italy (Umbria) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian text is authentic) Official Journal L 315 , 22/11/1988 P. 0034 - 0034*****COMMISSION DECISION of 26 October 1988 on improving the efficiency of agricultural structures in Italy (Umbria) pursuant to Council Regulation (EEC) No 797/85 (Only the Italian version of this text is authentic) (88/582/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, on 14 March 1988 the Government of Italy forwarded, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the regional law of the region Umbria to give effect to Regulation (EEC) No 797/85 (Deliberazione No 666 del 29.2.1988); Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Regulation and taking into account the objectives of the latter and to the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the abovementioned provisions satisfy the conditions and are compatible with the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The provisions made by the region of Umbria to give effect to Regulation (EEC) No 797/85 (Deliberazione No 666 del 29.2.1988) forwarded by the Italian Government continue to meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 26 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.